Case: 22-10293     Document: 00516410628         Page: 1     Date Filed: 07/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      July 28, 2022
                                  No. 22-10293                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alejandro Antonio Mendez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:21-CR-94-2


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Alejandro Antonio Mendez has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Mendez has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10293     Document: 00516410628          Page: 2     Date Filed: 07/28/2022




                                   No. 22-10293


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
          We note however, a clerical error in the written judgment. Mendez
   was charged with and sentenced for possession with intent to distribute
   between 50 grams and 500 grams “of a mixture and substance containing a
   detectable    amount     of   methamphetamine”           under   21   U.S.C.
   § 841(b)(1)(B)(viii). However, the written judgment omits the “mixture and
   substance” language and states that Mendez was convicted for 50 grams or
   more “of methamphetamine.” We therefore REMAND for correction of
   the clerical error in the written judgment in accordance with Federal Rule of
   Criminal Procedure 36.




                                        2